Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation: “wherein the handle is inclined with respect to a vertical plane of the front glass, so as to prevent fingers from sliding outward on the rear surface of the door”. It is unclear what kind of inclination would be sufficient to prevent fingers from sliding outward as this is also a function of the user in question’s physical characteristics, direction of force being applied, amount of force applied, etc. 
Claims 11 and 18 recite the limitation: “wherein the handle is provided with a plurality of protrusions on a rear surface thereof to prevent fingers from sliding outward on the rear surface of the door”. It is unclear what kind of protrusions would be sufficient to prevent fingers from sliding outward as this is also a function of the user in question’s physical characteristics, direction of force being applied, amount of force applied, etc.

Claim 15 recites the limitation: “wherein the handle is inclined to be thicker toward an outer side of the door in a radial direction of the door, so as to prevent fingers from sliding outward on the rear surface of the door”. It is unclear what level of relative thickness would be sufficient to prevent fingers from sliding outward as this is also a function of the user in question’s physical characteristics, direction of force being applied, amount of force applied, etc.
Claim 20 recites the limitation: “wherein the handle is provided with a plurality of grooves on a rear surface thereof to prevent fingers from sliding outward on the rear surface of the door”. It is unclear what kind of grooves would be sufficient to prevent fingers from sliding outward as this is also a function of the user in question’s physical characteristics, direction of force being applied, amount of force applied, etc.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 7, 10, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bing et al. (CN104975466A).
Regarding claims 1-2, 4, 14, Bing et al. teaches a laundry treating apparatus (see abstract) comprising: a main body having a laundry inlet port at a front surface thereof (see figure 1); a door 1 rotatably coupled to the front surface of the main body to open and close the laundry inlet port; a circular front glass (see flat front portion of door 1 which has flat front and rear portions, reads on claims 2 and 14) at a front surface of the door 1; a handle (see inwards protrusion on upper portion of inner frame 11, 12) that has a constant thickness installed at an upper portion of the rear surface of the door 1 (reads on claim 10) and inclined toward a rear of the door 1 (reads on claim 4), so as to face in a direction opposite to the front glass, wherein the handle is inclined with respect to a vertical plane of the front glass and capable of preventing fingers from sliding outward on the rear surface of the door 1 (see figures 1-3, 5-6, 8 and pages 5-6 of the translation).
Regarding claim 5, Bing et al. teaches the limitations of claim 1. Bing et al. also teaches in figures 1-3, 5-6 and 8 and pages 5-6 of the translation that the door 1 includes a door frame having a ring shape, comprising: an outer frame (see frame between 14 and 11) having the front glass mounted to a front surface thereof; and an inner frame 11, 12 coupled to a rear surface of the outer frame and having the handle mounted thereto.
Regarding claim 7, Bing et al. teaches the limitations of claim 5. Bing et al. also teaches in figures 2, 5-6 that the handle mounting portion is recessed into an upper side of the rear surface of the inner frame 11, 12.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 11-12, 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bing et al. (CN104975466A) as applied to claim 1 and further in view of Schone (US20110025178).
Regarding claims 3, 11-12, 18-21, Bing et al. teaches a laundry treating apparatus (see abstract) comprising: a main body having a laundry inlet port at a front surface thereof (see figure 1); a door 1 rotatably coupled to the front surface of the main body to open and close the laundry . 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bing et al. (CN104975466A) as applied to claim 1 and further in view of Young et al. (US20050138974).
Regarding claim 6, Bing et al. teaches the limitations of claim 5. Bing et al. does not teach a chromium layer on the outer frame. Young et al. teaches a laundry treating apparatus (see abstract) and that a chromium layer may be formed on a front and circumferential surface of the outer frame 72 so as to provide superior appearance and excellent wear-resistance (see paragraphs [0119]-[0121]). Since both Bing et al. and Young et al. teach laundry treatment apparatuses it would have been obvious to one of ordinary skill in the art before the effective .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bing et al. (CN104975466A) as applied to claim 7 and further in view of Kim et al. (US20110050059).
Regarding claim 8, Bing et al. teaches the limitations of claim 5. Bing et al. does not explicitly teach that handle mounting portion is inclined to be thicker toward an outer side of the door. Kim et al. teaches a laundry treatment apparatus (see abstract) and that the thickness of the door may be chosen to determine the strength of the door (see paragraph [0065]). Since both Bing et al. and Kim et al. both teach washing machines, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the thickness of the outer side of the door may be made to be thicker so as to increase the strength of the outer portion of the door. Furthermore, it has been determined that changes in shape constitute an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claims 9, 13 and 15-17, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bing et al. (CN104975466A) as applied to claim 1 and further in view of Song et al. (KR20070070780A).
Regarding claims 9, 13, 15-17, 22-23, Bing et al. teaches a laundry treating apparatus (see abstract) comprising: a main body having a laundry inlet port at a front surface thereof (see figure 1); a door 1 rotatably coupled to the front surface of the main body to open and close the laundry inlet port; a circular front glass (see flat front portion of door 1 which has flat front and .

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Bing et al. (CN104975466A) in view of Song et al. (KR20070070780A) as applied to claim 22 and further in view of Jung et al. (US20150000200).
Regarding claim 24, Bing et al. and Song et al. together teach the limitations of claim 22. Bing et al. and Song et al. together teach that the handle may be elastically bent such that an end thereof is spaced apart from the rear surface of the door frame. Bing et al. does not explicitly teach that the handle is integrally formed with the door frame. Jung et al. teaches a laundry treatment apparatus (see abstract) and that the handle may be integrally formed with the door frame so as to reduce production costs (see paragraph [0099]). Since both Bing et al. and Jung et al. teach washing machines it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the handle may be integrally formed with the door frame so as to allow for reduced production costs, as shown to be known and conventional by Jung et al. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINSAE B AYALEW/EXAMINER, Art Unit 1711